

	

		II

		109th CONGRESS

		2d Session

		S. 2298

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To facilitate remediation of perchlorate contamination in

		  water sources in the State of California, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the California Perchlorate

			 Contamination Remediation Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)because finite

			 water sources in the United States are stretched by regional drought conditions

			 and increasing demand for water supplies, there is increased need for safe and

			 dependable supplies of fresh water for drinking and agricultural

			 purposes;

				(2)perchlorate, a

			 naturally occurring and manmade compound with commercial and national defense

			 applications, is used primarily in military munitions and rocket fuels, and

			 also in fireworks, road flares, blasting agents, and automobile airbags;

				(3)perchlorate has

			 been detected in fresh water sources intended for drinking water and

			 agricultural use in 35 States and the District of Columbia;

				(4)(A)perchlorate has been

			 detected in the food supply of the United States; and

					(B)many fruits and vegetables, including

			 lettuce, wheat, tomato, cucumber, and cantaloupe, contain at least trace levels

			 of perchlorate, as do wine, whiskey, soy milk, dairy milk, and human breast

			 milk; and

					(5)if ingested in

			 sufficient concentration and for adequate duration, perchlorate may interfere

			 with thyroid metabolism, the effects of which may impair normal development of

			 the brain in fetuses, newborns, and children.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to provide grants

			 for remediation of perchlorate contamination of water sources and supplies

			 (including wellheads) in the State;

				(2)to provide grants

			 for research and development of perchlorate remediation technologies;

			 and

				(3)to express the

			 sense of Congress that the Administrator should establish a national drinking

			 water standard for perchlorate.

				3.DefinitionsIn this Act:

			(1)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(2)California

			 water authorityThe term California water

			 authority means a public water district, public water utility, public

			 water planning agency, municipality, or Indian tribe that is—

				(A)located in a

			 region identified under section 4(b)(3)(B); and

				(B)in operation as

			 of the date of enactment of this Act.

				(3)FundThe

			 term Fund means the California Perchlorate Cleanup Fund

			 established by section 4(a)(1).

			(4)StateThe

			 term State means the State of California.

			4.California

			 perchlorate remediation grants

			(a)Perchlorate

			 cleanup fund

				(1)EstablishmentThere

			 is established in the Treasury of the United States a fund, to be known as the

			 California Perchlorate Cleanup Fund, consisting of—

					(A)any amount

			 appropriated to the Fund under section 7; and

					(B)any interest

			 earned on investment of amounts in the Fund under paragraph (3).

					(2)Expenditures

			 from Fund

					(A)In

			 generalSubject to subparagraph (B), on receipt of a request by

			 the Administrator, the Secretary of the Treasury shall transfer to the

			 Administrator such amounts as the Administrator determines to be necessary to

			 provide grants under subsections (b) and (c).

					(B)Administrative

			 expensesAn amount not to exceed 0.4 percent of the amounts in

			 the Fund may be used to pay the administrative expenses necessary to carry out

			 this subsection.

					(3)Investment of

			 amounts

					(A)In

			 generalThe Secretary of the Treasury shall invest such portion

			 of the Fund as is not, in the judgment of the Secretary of the Treasury,

			 required to meet current withdrawals.

					(B)Interest-bearing

			 obligationsInvestments may be made only in interest-bearing

			 obligations of the United States.

					(C)Acquisition of

			 obligationsFor the purpose of investments under subparagraph

			 (A), obligations may be acquired—

						(i)on

			 original issue at the issue price; or

						(ii)by

			 purchase of outstanding obligations at the market price.

						(D)Sale of

			 obligationsAny obligation acquired by the Fund may be sold by

			 the Secretary of the Treasury at the market price.

					(E)Credits to

			 FundThe interest on, and the proceeds from the sale or

			 redemption of, any obligations held in the Fund shall be credited to and form a

			 part of the Fund.

					(b)Cleanup

			 grants

				(1)In

			 generalSubject to paragraph (3), the Administrator shall provide

			 grants to California water authorities, the total amount of which shall not

			 exceed $50,000,000, to pay the Federal share of the cost of activities relating

			 to cleanup of water sources and supplies (including wellheads) in the State

			 that are contaminated by perchlorate.

				(2)Federal

			 shareThe Federal share of the cost of an activity described in

			 paragraph (1) shall not exceed 50 percent.

				(3)Eligibility;

			 priority

					(A)EligibilityA

			 California water authority that the Administrator determines to be responsible

			 for perchlorate contamination shall not be eligible to receive a grant under

			 this subsection.

					(B)

			 Priority

						(i)ActivitiesIn

			 providing grants under this subsection, the Administrator shall give priority

			 to an activity for the remediation of—

							(I)drinking water

			 contaminated with perchlorate;

							(II)a water source

			 with a high concentration of perchlorate; or

							(III)a water source

			 that serves a large population that is directly affected by perchlorate

			 contamination.

							(ii)LocationsIn

			 providing grants under this subsection, the Administrator shall give priority

			 to an activity described in clause (i) that is carried out in 1 or more of the

			 following regions in the State:

							(I)The Santa Clara

			 Valley.

							(II)Regions within

			 the natural watershed of the Santa Ana River, including areas in Riverside and

			 San Bernardino Counties.

							(III)The San Gabriel

			 Valley.

							(IV)Sacramento

			 County.

							(V)Any other region

			 that has a damaged water source as a result of perchlorate contamination, as

			 determined by the Administrator.

							(c)Research and

			 development grants

				(1)In

			 generalThe Administrator shall provide grants, the total amount

			 of which shall not exceed $8,000,000, to qualified non-Federal entities (as

			 determined by the Administrator) for use in carrying out research and

			 development of perchlorate remediation technologies.

				(2)Maximum amount

			 of grantThe amount of a grant provided under paragraph (1) shall

			 not exceed $1,000,000.

				5.Effect of

			 ActNothing in this Act

			 affects any authority or program of a Federal or State agency in existence on

			 the date of enactment of this Act.

		6.Sense of

			 CongressIt is the sense of

			 Congress that the Administrator should establish a national drinking water

			 standard for perchlorate that reflects all routes of exposure to perchlorate as

			 soon as practicable after the date of enactment of this Act.

		7.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $58,000,000, to remain

			 available until expended.

		

